Citation Nr: 1229223	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to August 1975 and from November 1976 to October 1978. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for a back disorder because no new and material evidence had been received. 

In June 2011, the Board reopened the previously denied claim based on new and material evidence and remanded the underlying claim for additional development. As instructed by the Board, the RO (via the Appeals Management Center (AMC)) contacted the National Personnel Records Center (NPRC) in order to obtain outstanding service treatment records from U.S. Army base hospital in Fort Dix, New Jersey, but was informed that such service treatments records were unavailable.  RO/AMC also obtained outstanding records of VA and private treatment identified by the Veteran.  In addition, the Veteran underwent a VA examination in September 2011.  Since the record reflects that there has been substantial compliance with the Board's remand directives, the Board may proceed with adjudication of the claims without prejudice to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran sustained a back injury when he fell down a communication pole during his period of service.

2.  The competent lay and medical evidence is at least in relative equipoise as to whether the Veteran's current low back disorder, variously diagnosed as degenerative arthritis, spondylosis, and displacement of the lumbar intervertebral disc at L3-4, L4-5 and L5-S1, is related to a back injury the Veteran sustained in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, variously diagnosed as degenerative arthritis, spondylosis, and displacement of the lumbar intervertebral disc at L3-4, L4-5 and L5-S1, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   Since the full benefit is being granted in this case (service connection for low back disorder), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that his current low back disorder is related to his periods of military service.  The Veteran reports that he injured his low back after falling from a communication poll and landing hard on his feet when he was stationed at Fort Dix in New Jersey in 1975.  While it appeared to the Board that the Veteran initially reported that he sought treatment at Walton Army Hospital at Fort Dix for back problems shortly after that accident, the record now contains the Veteran's reports that he only sought treatment for injuries to his right forearm sustained from the fall.  He does contend that his low back problems have become progressively worse since his period of service.  

A review of the Veteran's service treatment records do not show any complaints, treatment or diagnosis for back problems during the Veteran's periods of service.  On the report of an October 1978 examination prior to separation, the Veteran's spine was evaluated as normal, and on the associated report of medical history, he denied any history of recurrent back pain.  The separation medical records do show that the Veteran had a history of his right forearm injury, but the records contain no complaints or findings pertaining to the back. 

As noted above, per the Board's June 2011remand instructions, VA attempts to obtain the outstanding service records from the military medical facility in Fort Dix, New Jersey, regarding treatment for injuries sustained from a fall were unsuccessful.   

Private and VA medical records starting as early as 1988 reflect that the Veteran has sought treatment for back problems.  An April 1988 private medical statement shows that the Veteran reported a history of back trauma and he sought treatment for his back problems.  The first x-ray evidence that demonstrates findings of degenerative arthritis comes in May 2000.  At that time, a contemporary VA treatment record notes that the Veteran presented with complaints of low back pain for over a week, and he denied any recent trauma, but he reported a history of back injury after falling from height in 1976.  He was referred for a VA rehabilitation consult for acute low back pain for past ten days. 

Subsequent post-service VA and private treatment records continue to show that the Veteran sought treatment for back problems.  See VA treatment records starting in 2000; and see also private treatment records from Drs. D.P.C., III and P.M.F starting in 2009.  

The record also contains a September 2010 private medical statement that shows that the Veteran has been diagnosed with spondylosis of the lumbar spine and displacement of the lumbar intervertebral disc at L3-4, L4-5, and L5-S1.  This medical statement also contains the Veteran's reported history of an inservice back injury, where he fell 30 feet while working on a communication poll in 1975.  The Veteran reported that he had landed on his feet, but the impact from the landing had resulted in low back pain since then.  It was further noted that the Veteran reported that he had sought treatment throughout the years since then.  The private doctor concluded that "his symptoms have remained chronic and are 'as likely as not' related to his military service at that time." 

In September 2011, pursuant to the Board's June 2011 remand directives, the Veteran was afforded a VA spine examination in conjunction with his claim.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of in-service injury to his back in 1976, after slipping down a communication line pole and landing on his feet.  He went to the hospital for wood splints that infected his forearm.  He reported an onset of low back pain around 1981-1982 that has become progressively worse over the years.  He currently complains of constant low back pain and he takes medication to treat the pain.  Physical examination revealed objective evidence of painful motion in the lumbar spine.  The x-ray films showed mild degenerative changes, without evidence of stenosis.  A diagnosis of degenerative changes in the lumbar spine was provided.

The VA examiner opined that it was less likely than not that the degenerative changes in the Veteran's lumbar spine were related to his periods of service, to include an inservice injury.  The VA examiner noted that there was no evidence of treatment for any back problems during the Veteran's active service or at the time of his separation from service in 1978, and no evidence of chronic low back problems until 2000.  The VA examiner also found that the diagnostic imagining done in 2009 only revealed findings of mild degenerative changes, which were considered compatible with the Veteran's age.  

Initially, the Board observes that the Veteran has consistently reported an incident where he fell down the communication pole and landed hard on his feet during his period of service.  Although he no longer contends that he sought immediate treatment for low back problems at that time, service treatment records do show that the Veteran injured his right forearm consistent with his reports of an inservice fall down a communication pole.  Given the Veteran's reports and the evidence of inservice treatment for injuries to the right forearm, the Board concedes that the Veteran likely injured his back when he fell down the communication pole during his period of service. 

There is no evidence of any chronic low back disorder shown until a decade or more after his period of service.  The first x-ray evidence of degenerative arthritis in lumbar spine comes in 2000.  There is was no evidence of a chronic back disorder prior to 2000, which comes more than two decades after the Veteran separation from service.  The Board finds that an award of service connection based on evidence of chronic disease, arthritis, shown in service or within in the first year after separation is not warrant.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The remaining question on appeal is whether the Veteran has a current low back disorder, to include degenerative changes, is related to service.  After considering and weighing the competing lay and medical evidence in this case, the Board finds that the evidence, when viewed in a light most favorable to the Veteran, is at least in equipoise on that issue.

The Board has considered the Veteran's lay assertions that his current low back disorder is related to his service.   A lay witness is competent to testify as of some matters of diagnosis and etiology, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to reflect testimony as to nexus because she was a lay person).  

Here, the Veteran is competent to report that he injured his back during his period of service when he fall down a communication pole and that he has continued to experience progressive worsening of back problem since his period of service.  The record also contains the September 2010 private medical statement from Dr. C., which provides a medical link between the Veteran's current low back disorder and the inservice back injury.  Dr. C. supported this conclusion by relying on the Veteran's description of his inservice injury he incurred and his reported history of back problems since then.  Medical opinions can be based on the reported medical history.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, the Board has accepted the Veteran's reports of an in-service back injury as consistent with the record and credible.   The Veteran's reported history of an inservice fall and injuries sustained from that fall can be used in support of Dr. C.'s medical conclusion.  See Id. 

The Board has considered the September 2011 VA examiner's medical opinion that rules out a nexus between any current back problems and the Veteran's active service, including the in-service injury.  Instead, the VA examiner opined that the Veteran's current lumbar spine diagnosis was linked to the natural progression of the degenerative arthritis process.  The VA examiner's medical conclusion is based on his review of the claims folder and the findings from the clinical examination.  While the Board cannot disregard the findings of a medical professional, it is free to assess probative value of the medical evidence.   Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Here, the record contains conflicting opinions regarding the etiology of the Veteran's current low back disorder, and the Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467(1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Given the Veteran's reports of an in-service back injury, which the Board concedes are consistent with facts of record, and Dr. C.'s opinion linking the Veteran's current low back problems to that inservice back injury, the Board will resolve any doubt in the Veteran's favor and find that the current low back disorder is related to service.   See 38 C.F.R. § 3.303(d).  As such, service connection for low back disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for low back disorder, variously diagnosed as degenerative arthritis, spondylosis, and displacement of the lumbar intervertebral disc at L3-4, L4-5 and L5-S1, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


